Citation Nr: 1827732	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-15 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right ankle sprain.

2. Entitlement to an increased rating for right elbow epicondylitis, rated noncompensably disabling before April 28, 2016, and rated 10 percent disabling for limited and painful supination, and 10 percent disabling for limited and painful extension, since April 28, 2016. 

3. Entitlement to an increased rating for tendonitis and carpal metacarpal arthritis, right thumb, rated noncompensable before April 28, 2016, and 10 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Alan A. Watt, Veterans Disability Aid, Inc.



ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 1989 to January 2012. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2016, the Board remanded the issues above to obtain additional records and for VA joint examinations including opinions as to functional loss during flare ups, in compliance with DeLuca v. Brown, 8 Vet. App. 202 (1995). VA examinations were obtained in April 2016, including the requested opinions. However, in June 2017, the Board again remanded these issues to obtain additional records and for VA joint examinations including testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with the range of motion (ROM) measurements of the opposite undamaged joint, in compliance with Correia v. McDonald, 28 Vet. App. 158 (2016). VA examinations were obtained in December 2017, including the requested testing. Updated records were obtained by the Agency of Original Jurisdiction (AOJ) in December 2017. There is no evidence that additional examinations are in order or that any relevant records have yet to be requested. Thus, there has been substantial compliance with the Board's prior remand instructions, and an additional remand is not necessary. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).




VETERAN'S CONTENTIONS

The Veteran's right ankle and thumb conditions are each currently rated as 10 percent disabling. His elbow condition is rated noncompensable before April 28, 2016, and has separate ratings of 10 percent each for limitations of extension and supination from that date on. He claims that these ratings do not accurately reflect the severity of his disabilities. Specifically, he asserts that his ankle disability makes it difficult to walk on uneven surfaces, and that it decreases his ability to run or walk extended distances. He asserts that his ankle disability flares up as often as every day, which causes increased pain. He contends that his elbow condition flares up every two to four weeks, and that flare ups cause pain throughout his arm, preventing him from using it at all. He also contends that his thumb condition flares up every few days, and that during flare ups his pain is so bad that he loses all grip strength, and cannot shake hands, hold a pen, or type.


FINDINGS OF FACT

1. At VA examinations throughout the claim period, the Veteran exhibited the following ROM limitations of the right ankle: 
- November 2013-no limitation; 
- August 2014-dorsiflexion to five degrees, plantar flexion to thirty degrees; 
- November 2015-no limitation; 
- April 2016-dorsiflexion to ten degrees, plantar flexion to thirty degrees; 
- December 2017-dorsiflexion to ten degrees, plantar flexion to forty-five degrees.

2. At the December 2017 VA examination, the examiner opined that during a flare up, the Veteran's dorsiflexion would decrease by five degrees and his plantar flexion would be unaffected.

3. At VA examinations throughout the claim period, the Veteran exhibited the following ROM limitations of the right elbow:
- November 2013-no limitation;
- November 2015-no limitation;
- April 2016-flexion to 110 degrees, extension to 10 degrees, supination to 80 degrees, pronation to 75 degrees;
- December 2017-no limitation.

3. At the December 2017 VA examination, the examiner opined that during a flare up, the Veteran's flexion would decrease by five degrees.

4. At the November 2013 VA examination, the Veteran reported painful motion in his right elbow for the past fifteen years. He also reported painful motion at VA examinations in November 2015, April 2016, and December 2017.

5. At VA examinations throughout the claim period, the Veteran exhibited the following ROM limitations of the right thumb:
- November 2013-no limitation;
- April 2016-gap of three centimeters between the thumb pad and the fingers;
- December 2017-gap of one-and-a-half centimeters between the thumb pad and the fingers.

6. At the December 2017 VA examination, the examiner opined that during a flare up, the gap between the Veteran's thumb pad and fingers would increase to approximately two centimeters.

7. At the November 2013 VA examination, the Veteran reported painful motion in his right thumb for the past fifteen years. He also reported painful motion at VA examinations in April 2016 and December 2017.


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent for right ankle sprain are note met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.71, Diagnostic Codes 5003, 5271.

2. The criteria for separate increased initial ratings of 10 percent, but no higher, for painful supination and extension of the right elbow are met for the period prior to April 28, 2016. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.71, Diagnostic Codes 5003, 5206-5208, 5213.

3. The criteria for an initial rating higher than 10 percent for right elbow epicondylitis with limited and painful supination are not met, for the period since April 28, 2016. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.71, Diagnostic Codes 5003, 5213.

4. The criteria for an initial rating higher than 10 percent for right elbow epicondylitis with limited and painful extension are not met, for the period since April 28, 2016. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.71, Diagnostic Codes 5003, 5207.

5. The criteria for increased initial rating of 10 percent, but no higher, for tendonitis and carpal metacarpal arthritis, right thumb, are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.71, Diagnostic Codes 5003, 5228.

6. The criteria for an initial rating in excess of 10 percent for tendonitis and carpal metacarpal arthritis, right thumb, are not met, for the period since April 28, 2016. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.71, Diagnostic Codes 5003, 5228.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ankle

The Veteran's right ankle is rated under Diagnostic Code (DC) 5271, which pertains to limited motion of the ankle. Under that code, a rating in excess of 10 percent requires marked limitation of ROM. As noted above,  the ROM of the Veteran's ankle has varied throughout the claim period from no limitation to dorsiflexion limited to five degrees and plantar flexion limited to thirty degrees, with an additional five degree limitation of dorsiflexion during flare ups, according to the December 2017 VA examiner.

The Board has the responsibility to interpret VA examinations in light of the entirety of the record, and to reconcile various examinations into a consistent disability picture. 38 C.F.R. § 4.2. Although the limitation of ROM of the Veteran's ankle has varied throughout the claim period, it has neither consistently increased nor consistently decreased. Rather, the evidence reveals a consistently moderate limitation of ROM, with some periods of more limited motion, and, significantly, some periods of no limitation at all. 

Moreover, although the April 2016 and November 2015 VA examinations were found to be inadequate for rating purposes in prior Board remands, the findings of the December 2017 examination help to clarify the findings of the previous examinations. In light of the finding above that the Veteran's ankle disability has not significantly changed throughout the claim period, the December 2017 examiner's opinion that flare ups would cause an additional five degree limitation of dorsiflexion obtains for the entire period. While this implies that the Veteran may experience flare ups that limit his dorsiflexion to zero degrees, it does not change his overall disability picture, which includes periods of no limitation, and no additional limitation of plantar flexion during flare ups. All told, even accounting for additional limitation during flare ups, the Board finds that the limitation of ROM of the Veteran's right ankle has not been marked at any point during the claim period. Therefore, an increased rating in excess of 10 percent is not warranted.

Right Elbow

As detailed in the findings of fact and conclusions of law above, the Board finds that separate increased initial ratings of 10 percent, and no higher, are warranted for painful supination and extension of the Veteran's right elbow for the period prior to April 28, 2016. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The RO granted the Veteran separate compensable ratings of 10 percent each for painful supination and extension of the forearm from April 28, 2016, under DCs 5207 and 5213. Under these codes, a rating in excess of 10 percent requires either extension limited to seventy-five degrees or pronation lost past the last quarter of the arc. A rating in excess of 10 percent is also warranted for flexion limited to ninety degrees, or a limitation of both flexion and extension to one-hundred degrees and forty-five degrees, respectively. As with the Veteran's ankle, the record reveals a consistent picture of his elbow disability, despite moderate variation. Therefore, the December 2017 VA examiner's opinion that flare ups would cause an additional five degree limitation of flexion obtains for the entire period. Even accounting for this additional limitation of ROM during flare ups, the Veteran's ROM limitations have not approached the aforementioned requisite limitations at any point during the claim period. Therefore, increased ratings in excess of 10 percent are not warranted.

Right Thumb

As noted above, the Board finds that an increased rating of 10 percent, and no higher, before April 28, 2016, is warranted for painful motion of the Veteran's right thumb. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran's thumb is currently rated under DC 5228, which pertains to limitation of thumb motion. Under that code, a rating in excess of 10 percent requires a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. As with the Veteran's ankle and elbow, the record reveals a consistent picture of his thumb disability, despite moderate variation. Therefore, the December 2017 VA examiner's opinion that flare ups would cause an additional half-centimeter gap between the thumb pad and the fingers obtains for the entire period. Even accounting for this additional limitation of ROM during flare ups, the Veteran's ROM limitation has not reached a gap of two inches (5.1 cm) at any point during the claim period. Therefore, an increased rating in excess of 10 percent is not warranted.

ORDER

An initial rating in excess of 10 percent for right ankle sprain is denied.

An initial rating of 10 percent for right elbow epicondylitis with limited and painful supination is granted, for the period prior to April 28, 2016.

An initial rating of 10 percent for right elbow epicondylitis with limited and painful extension is granted, for the period prior to April 28, 2016.

A rating in excess of 10 percent since April 28, 2016 for right elbow epicondylitis with limited and painful supination is denied.

A rating in excess of 10 percent since April 28, 2016 for right elbow epicondylitis with limited and painful extension is denied.

An initial rating of 10 percent for tendonitis and carpal metacarpal arthritis, right thumb is granted.





____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


